Clark, J. (dissenting):
I dissent and vote for affirmance on the authority of Carpenter v. Buffalo General Electric Co. (213 N. Y. 101) and United, States Trust Co. v. Hoyt (115 Misc. Rep. 663; affd., 173 App. Div. 930; 223 N. Y. 616).
When the statute (Dom. Rel. Law, § 114, as amd. by Laws of 1915, chap. 352, and Laws of 1916, chap. 453) provides that an adopted child and its foster parents shall sustain to each other the legal relation of parent and child, and have all the rights and be subject to all the duties of that relation, including the right of inheritance from each other, and that such right of inheritance extends to the heirs and next of kin of the person adopted, and that such heirs and next of kin shall be the same as if he were a legitimate child of the person adopting, it means that when *610a child is legally adopted, .as plaintiff was in this case, the child becomes in. law the same as a natural child of the foster parents, with all the rights of inheritance that a natural child would possess.
If this plaintiff-had been the natural child of Benjamin W. Hopkins, no question would be raised as to her right to share in the real property of his deceased brother, Harrison L. Hopkins, who died intestate leaving no descendants and leaving only a brother and sister. (See Decedent Estate Law, § 87.) I am of the opinion that the Domestic Relations Law (supra) is broad enough to carry out the evident legislative intent to have this right of inheritance of an adopted child, in every way, both actual and possible, precisely the same as that of a natural child born in lawful wedlock, and the above cases seem to justify that conclusion.
Hubbs, J., concurs.
Interlocutory judgment reversed and complaint dismissed, with costs. Such findings as fix the interest of plaintiff and the other parties in the lands and premises are disapproved and reversed.